DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Panangat on 06/16/2021.
The application has been amended as follows: 
141. (Currently Amended) A method of applying stimulation therapy to a patient, comprising: providing an external system configured to transmit transmission signals; providing an implantable system configured to receive the transmission signals from the external system; wherein the external system comprises: a first external device comprising: at least one external antenna configured to transmit the transmission signals to the implantable system; an external transmitter configured to drive the at least one external antenna; an external power supply configured to provide power to at least the external transmitter; and an external controller configured to control the external transmitter; and wherein the implantable system comprises: an implantable lead for implanting under the skin of the patient and comprising at least one stimulation element configured to deliver stimulation energy to tissue of the patient; a first implantable device configured to deliver stimulation energy to the at least detaching the first implantable lead from the first implantable device;  and implanting the second implantable device and attaching the second implantable device to the implantable lead for a second time period, subsequent to the first time period; and wherein the second time period comprises a longer period of time than the first time period.

161. (New) A method of applying stimulation therapy to a patient, comprising: providing an external system configured to transmit transmission signals; providing an implantable system configured detaching the first implantable lead from the first implantable device;  and implanting the second implantable device and attaching the second implantable device to the implantable lead for a second time period, subsequent to the first time period, wherein the second time period is greater than or equal to 3 months; and wherein the second time period comprises a longer period of time than the first time period.

179. (New) A method of applying stimulation therapy to a patient, comprising: providing an external system configured to transmit transmission signals; providing an implantable system configured to receive the transmission signals from the external system; wherein the external system comprises: a first external device comprising: at least one external antenna configured to transmit the transmission signals to the implantable system; an external transmitter configured to drive the at least one external antenna; an external power supply configured to provide power to at least the external transmitter; and an external controller configured to control the external transmitter; and wherein the implantable system comprises: Page 8 of 14 4823-4460-1058Appl. No. 16/539,977Attorney Docket No. 47476-713.301 Amdt. dated May 17, 2021 Resp. to Office Action of March 22, 2021 an implantable lead for implanting under the skin of the patient and comprising at least one stimulation element configured to deliver stimulation energy to tissue of the patient; a first implantable device configured to deliver stimulation energy to the at least one stimulation element, the first implantable device comprising: at least one implantable antenna configured to receive the transmission signals from the external system, the transmission signal comprising power and data; an implantable receiver configured to receive the transmission signals from the at least one implantable antenna; an implantable controller configured to deliver energy to the at least one stimulation element of the implantable lead, the delivered energy provided by the transmission signal received from the external device; and an implantable housing surrounding at least the implantable controller and the implantable receiver; and a second implantable device configured to deliver stimulation energy to the at least one stimulation element, the second implantable device comprising: at least one implantable antenna configured to receive the transmission signals from the external system, the transmission signal comprising data; an implantable receiver configured to receive the transmission signals from the at least one implantable antenna; an implantable energy storage assembly comprising a battery and/or a capacitor; an implantable controller configured to deliver energy to the at least one stimulation element of the implantable lead, the delivered energy provided by the implantable energy storage assembly; and an implantable housing surrounding at least the implantable controller and the implantable receiver; implanting the first implantable device and attaching the first implantable device to the implantable lead for a first time period; detaching the first implantable lead from the first implantable device; and implanting the second implantable device and attaching the second implantable device to the implantable lead for a second time period, subsequent to the first time period;Page 9 of 144823-4460-1058Appl. No. 16/539,977Attorney Docket No. 47476-713.301Amdt. dated May 17, 2021Resp. to Office Action of March 22, 2021 wherein the second time period comprises a longer period of time than the first time period; and wherein the first implantable device further comprises a first implantable connector for operably connecting to the implantable lead, wherein the second implantable device further comprises a second implantable connector for operably connecting to the implantable lead, and wherein the first implantable connector and the second implantable connector comprise dissimilar construction and arrangement.

Allowable Subject Matter
Claims 141 and 143-195 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a method of applying stimulation using a first implantable device for a first time period less than or equal to three months, explanting the first implantable device and implanting a second implantable device for a second time period longer than the first.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792